DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-6 recite “The method for producing an insulating circuit substrate with a heat sink according to claim 1” (emphasis added) in lines 1-2 of each of the claims and the claims are considered indefinite as it is unclear if the recited insulating circuit substrate with a heat sink are the same as that of claim 1 due to the use of indefinite articles a and an.  This rejection may be overcome by reciting the insulating circuit substrate with the heat sink according to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nagatomo et al. (US 2015/0034367).
Considering claim 1, Nagatomo teaches a power module substrate with an insulating substrate and a heat sink (abstract) and method of producing thereof (Paragraph 53).  An embodiment is taught of an insulating substrate with a circuit layer formed on one side and a metal layer formed on the opposite side of the insulating substrate and the metal layer is formed of aluminum or aluminum alloy (Paragraph 20).  A surface of the metal layer near the bonding interface with the insulating substrate comprises 5 wt.% or less of additional elements of Si, Cu, etc. in solid solution with the aluminum (Paragraph 29) and this portion of the metal layer has an indentation hardness of 30-80 mgf/µm2 within the bonding interface of the insulating substrate (Paragraph 34).  Figure 3 (reproduced in part below) depicts insulating substrate comprising layer (11) with circuit layer (22) on a first side (Paragraphs 81 and 85) and an aluminum sheet (23) with anchoring layers (51) and (52) of copper formed on opposing sides and top plate of heat sink (42) (Paragraphs 84-86).  

    PNG
    media_image1.png
    296
    945
    media_image1.png
    Greyscale

The method of forming the power module substrate comprises a step of forming copper anchoring layer (51) and (52) by sputtering (Paragraph 84) and then the bonding of the materials comprises heating the insulating substrate (11), copper sheet (22), -3-10-6 Pa at a temperature of at least 550 ˚C to not more than 650 ˚C such that the anchoring layers diffuse into the Al sheet and form a first molten region adjacent to the interface with the insulating substrate and a second molten region adjacent to the interface between the Al sheet and the top plate section of the heat sink (Paragraphs 87-89).  This teaches the simultaneous formation of an Al-bonding layer of Al-Cu at the interface of insulating substrate (11) and aluminum sheet (23) and also at the interface of aluminum sheet (23) and heat sink top plate (42).  
While not teaching a singular example of the instantly claimed method, this would have been obvious to one of ordinary skill in the art in view of Nagatomo as this is considered a combination of prior art elements according to known methods to yield predictable results and one would have had a reasonable expectation of success.  Further, Nagatomo teaches where the metal layer has an indentation hardness of 30-80 mgf/µm2 overlapping that which is claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.  While not expressly teaching where the bonding surface of the heat sink with the insulating circuit substrate or the aluminum bonding layer on the metal layer opposite the insulating layer have a solidus temperature of 650 ˚C or lower, Nagatomo teaches where the materials are made molten at a temperature below 650 ˚C and therefore this is considered to teach a solidus temperature below 650 ˚C overlapping the claimed range.  See MPEP 2144.05.
Considering claim 2, Nagatomo teaches where the area of the additional elements in solid solution is 5 nm or greater from the bonding interface (Paragraph 31) 
Considering claims 3 and 5, Nagatomo teaches where the thickness of the aluminum sheet as a whole is 0.5-6 mm (Paragraph 22).  See MPEP 2144.05.

Allowable Subject Matter
Claims 4 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tanaka et al. (US 7,323,255) teaches AlSiC heat sink materials with a Al layer thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784